Eberhardt, Judge.
The search warrant attacked in these appeals is the same warrant attacked in Garner v. State, 124 Ga. App. 33 (182 SE2d 902), and for the reasons stated in that opinion, as well as for additional reasons stated in Willis v. State, 122 Ga. App. 455, 457 (177 SE2d 487) concerning the search of "other persons” found on the premises to be searched, it was error to deny the motions to suppress and to admit in evidence items procured in connection with the search.

Judgments reversed.


Hall, P. J., and Whitman, J., concur.